Citation Nr: 1134924	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for left median nerve injury, status post laceration, currently evaluated as 10 percent disabling prior to August 15, 2008 and 40 percent disabling thereafter.

2.  Entitlement to an increased disability rating for felon, left middle finger, associated with osteomyelitis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for paralysis of the external cutaneous nerve, left thigh.

4.  Entitlement to a compensable disability rating for status post amputation of the distal tip of the distal phalanx of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In its November 2008 rating decision, the RO increased the rating for the Veteran's service-connected left median nerve injury, status post laceration, to 40 percent, effective August 15, 2008.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for left wrist arthritis secondary to service-connected disabilities has been raised by the record (see statement from the Veteran received June 11, 2008), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 50 percent from May 9, 2008 for left median nerve injury, status post laceration, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to May 9, 2008, the Veteran's left median nerve injury, status post laceration, was manifested by no more than moderate incomplete paralysis.

2.  Since May 9, 2008, the Veteran's left (dominant side) median nerve injury, status post laceration, has been manifested by at least severe incomplete paralysis.

3.  The Veteran has not had active osteomyelitis in the past 5 years.

4.  The Veteran's paralysis of the external cutaneous nerve, left thigh, is no more than moderate in severity.

5.  The amputation of the distal tip of the distal phalanx of the Veteran's left middle finger is not at the level of the proximal interphalangeal joint or proximal thereto.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for left median nerve injury, status post laceration, have been more nearly approximated from August 25, 2006 through May 8, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8515 (2010).

2.  The criteria for a disability rating of 50 percent for left (major) median nerve injury, status post laceration, have been met from May 9, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8515 (2010).

3.  The criteria for a rating in excess of 10 percent for felon, left middle finger, associated with osteomyelitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2010).


4.  The criteria for a compensable rating for paralysis of the external cutaneous nerve, left thigh, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8529 (2010).

5.  The criteria for a compensable rating for status post amputation of the distal tip of the distal phalanx of the left middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.


The Veteran was provided VCAA notice in December 2006, May 2008, and July 2008 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The December 2006 and July 2008 letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.



In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I. Factual Background

Historically, service connection was awarded effective March 2, 1974, for felon associated with osteomyelitis, resolved, of the left middle finger, distal phalanx (10 percent); residual laceration, median nerve with minimal sensory loss (10 percent); moderate paralysis of the external cutaneous nerve of the thigh (0 percent); and amputation of the distal tip of the distal phalanx of left middle finger (0 percent) by a May 1974 rating decision.  The current appeal stems from an August 2006 claim for an increased rating.  In November 2008, the RO granted a 40 percent rating for left median nerve injury, status post laceration, effective August 15, 2008.  

The Veteran was afforded a VA contracted examination in December 2006.  Regarding the left median nerve, the Veteran reported experiencing tingling, numbness, anesthesia, pain, weakness and paralysis to the left hand and/or back of the left leg.  He reported that he has difficulty opening bags, buttoning up a shirt sleeve, pulling the trigger on a gun, that his hand gets tired when used a lot, and that sometimes he drops stuff he is holding.  Regarding the left cutaneous nerve, he reported experiencing tingling, numbness, anesthesia, pain, and weakness.  At times his legs start cramping.  Regarding the amputation of the distal tip of the left middle finger, the Veteran reported experiencing phantom pain.  He had a hard time working with small things, was prone to finger infections, and had issues with strength and proper feeling in the finger.  Regarding the resolved felon associated with osteomyelitis, also of the left middle finger, the Veteran reported no pain or functional impairment.  

A physical examination was performed and it was noted that the left hand was dominant.  There was a level scar present at the left leg measuring about 29 centimeters (cm) by 2 cm with hyperpigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  Wrist, thumb, index finger, ring finger, and little finger range of motion was full in all planes, bilaterally, and was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  The left long finger had limited motion, with 20 degrees PIP flexion, 20 degrees MP flexion and 15 degrees DIP flexion.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The above additionally limited the joint function by 0 degrees.  Neurological testing of the median nerve involvement revealed findings of neuralgia.  There was sensory dysfunction with findings of decreased sensation left hand.  Neurological examination of the upper extremities revealed motor function within normal limits and reflexes 2+.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits and reflexes 2+.

The examiner noted that the Veteran has difficulty tying shoelaces, fastening buttons, and picking up a piece of paper and tearing it.  Hand dexterity examination revealed a gap between the proximal transverse crease of the palm to the left hand long fingertip to be 2 cm, ring fingertip to be 1 cm and little fingertip to be 2 cm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was: index finger 17 cm, long finger 16 cm, ring finger 17 cm and the little finger 17 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers was: index finger 17 cm, long finger 15 cm, ring finger 15 cm and little finger 15 cm.  Left hand strength was slightly reduced.  

Left hand X-ray reportedly showed remote amputation of distal tuft of left middle finger and mild degenerative joint disease of the left wrist.  The examiner diagnosed sensory loss, left median nerve, status post laceration; paralysis, external cutaneous nerve, left thigh; status post amputation, distal tip of distal phalanx, left middle; and felon, left middle finger, associated with osteomyelitis.  In the remarks, the examiner stated that there was no effect by these conditions on the Veteran's usual occupation and mild effect on his daily activity.  

Electromyography/nerve conduction studies (EMG/NCS) were performed by a private practitioner in May 2008.  The impression was that there was an abnormal study with evidence for a severe left median nerve injury.  The decrease in insertional activity marked this as an old injury, with retrograde demyelination seen.  There was no evidence for active denervation.  There was an isolated increased ulnar sensory latency of uncertain significance.  There was no evidence by this study for a cervical radiculopathy affecting the left arm.

In a June 2008 letter, the Veteran's sister relayed that the Veteran could not handle pots and pans or push microwave buttons.  He also could not dress himself without assistance as it is very hard for him to button his shirts and to tie his shoes and ties.  She further noted that the Veteran had difficulty cleaning himself after bodily functions.

In a June 2008 letter, the Veteran reported that his left hand hurts constantly and his left leg hurts at times.  He further noted that at times his foot goes to sleep.  According to the Veteran, he has a scar on the back of his leg with color pigmentation that is "about [a] foot long."  The Veteran reported losing muscle use in his left hand and that he now works slower because of hand difficulties.  At times he drops mail and has a hard time working with a computer.  He noted that he cannot lift weight or pull the trigger on a pistol.  Likewise, he cannot lift weights and has difficulty buttoning shirts, tying shoes, combing his hair, taking pots out of oven, and washing up.  He reported a lump on his left wrist, as well as a permanent scar.  According to the Veteran, he has arthritis in the left wrist because the muscle has gotten weaker.  The Veteran further noted that his middle finger on the left hand has a discolored fingernail and reported that he has difficulty fastening jewelry and wiping himself.   

The Veteran was afforded another VA contracted examination in August 2008.  He reported loss of strength, tingling, numbness, and abnormal sensation due to left median nerve disease.  He denied anesthesia, weakness, and paralysis.  The external cutaneous nerve reportedly caused numbness, tingling, abnormal sensation and anesthesia.  There was no weakness, paralysis, or functional impairment.  Examination of the skin revealed a level scar present at the left volar wrist measuring 6.75 cm by 0.5 cm and left posterior leg measuring 33 cm by 1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture of either scar.  

Peripheral nerve examination revealed paralysis of the median nerve at the left wrist.  There was motor dysfunction demonstrated by absent thenar eminence left hand motor power of 0/5.  There was sensory dysfunction demonstrated by left thumb, index and middle fingers.  Neurological examination of the upper extremities was notable for abnormal motor and sensory function with the above findings.  Reflexes were 2+.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits and reflexes 2+.  The examiner diagnosed medial nerve laceration status post attempted nerve transplant without good result and residual scar over wrist and posterior calf.  He also diagnosed median nerve laceration status post failed nerve transplant using left sural nerve.  In the remarks, the examiner stated that the effect of the condition on the Veteran's daily activity is loss of strength left thumb and loss of sensation in left thumb and index fingers.  


II. Increased Rating for Left Median Nerve Injury, Status Post Laceration

As an initial matter, the Board notes that it has considered whether a compensable rating could be awarded for the left volar wrist scar.  To warrant a compensable 

evaluation for a scar, the evidence would need to show a deep scar or a scar causing limited motion and covering an area exceeding 6 square inches (39 square (sq.) cm.); or a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater or that is unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  A compensable rating could also be awarded based on limitation of function of the affect part.  See id., Diagnostic Code 7805.  

The scar does not cause any limitation of motion (left wrist range of motion was normal on testing in December 2006) and is not considered deep as there is no tissue loss or other evidence indicative of underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  Likewise, the scar does not cover an area 929 square cm or greater, is not unstable or painful on examination, and does not cause limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).  As noted by the August 2008 examiner, the scar (which measures approximately 6.75 cm by 0.5 cm) does not result in tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture. 

The Veteran's left median nerve injury is currently evaluated under Diagnostic Code 8515.  Under that diagnostic code, complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances warrants a 70 percent rating.  With incomplete paralysis 10, 30, and 50 percent ratings are warranted for mild, moderate and severe disability, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  In December 2006 it was noted that the Veteran's left arm is dominant.  Currently, a 10 percent rating is assigned prior to August 15, 2008 and a 

40 percent rating is assigned thereafter.  


      A. Evaluation Prior to May 9, 2008

In December 2006, the Veteran reported experiencing left hand tingling, numbness, anesthesia, pain, and weakness.  He noted that he has difficulty opening bags, tying shoelaces, fastening buttons, bottoming up a shirt sleeve, picking up a piece of paper and tearing it, pulling the trigger on a gun, that his hand gets tired when used a lot, and that sometimes he drops stuff he is holding.  Neurological testing of the median nerve revealed findings of decreased sensation left hand.  Motor function and reflexes were normal, although the examiner did note slightly reduced left hand strength.  The Veteran also could not touch his left hand long, ring, or little fingertips to the proximal transverse crease of the palm.  In fact, there was a gap between 1 cm and 2 cm between the fingers and the palm when this maneuver was attempted.  The limitation of motion is not compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230 (2010).  

Given the sensory involvement, pain, slightly diminished strength, and slightly limited motion, it appears that the incomplete paralysis is moderate in severity.  As this disability affects the dominant hand, a 30 percent rating is warranted for moderate incomplete paralysis of the left median nerve since the date of the Veteran's claim for a higher rating - August 25, 2006.  A higher rating is not warranted as the symptoms described above reflect no more than moderate incomplete paralysis.    

      B. Evaluation Since May 9, 2008

The Board notes that in the November 2008 rating decision, the RO assigned a 40 percent evaluation for incomplete paralysis of the left median nerve under Diagnostic Code 8515 based on the findings of the August 2008 examination, which the RO apparently determined reflected severe incomplete paralysis.  Under Diagnostic Code 8515, a 40 percent evaluation is warranted for severe incomplete 

paralysis of the minor extremity.  However, the Veteran's left arm is his dominant (major) arm, as noted in his service records and during examinations.  As such, the correct rating for severe incomplete paralysis of the left median nerve should have been 50 percent for the major extremity.  See 38 C.F.R. § 4.118, Diagnostic Code 8515; see also 38 C.F.R. § 4.69 (2010).  

As the RO has already made the factual finding that the Veteran's disability reflects severe incomplete paralysis but merely applied the wrong percentage to the Veteran's disability, the Board is assigning the appropriate 50 percent rating.  Additionally, the Board notes that a physician's impression after EMG/NCS testing on May 9, 2008 was that the Veteran had severe left median nerve injury at that time.  Thus, the 50 percent rating for severe incomplete paralysis of the left median nerve should begin May 9, 2008 as it was objectively shown on that date.  

For reasons explained below in the Remand section, however, the question of whether an even higher rating is warranted for the period from May 9, 2008 remains.  Accordingly, the claim for a rating in excess of 50 percent from May 9, 2008 for left median nerve injury, status post laceration, is being remanded for additional action as described in the Remand section.


III. Increased Rating for Felon, Middle Finger, Associated with Osteomyelitis

The Veteran's felon, left middle finger, associated with osteomyelitis, is currently rated as 10 percent disabling under Diagnostic Code 5000.  That diagnostic code deals with osteomyelitis, acute, subacute, or chronic.  Osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms warrants a 100 percent rating.  A 60 percent rating is assigned with frequent episodes of osteomyelitis with constitutional symptoms.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus.  A 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years.  A 10 percent rating is assigned for inactive osteomyelitis, following repeated episodes, without evidence of active infection in past 5 years.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (2010).

Note (1) to Diagnostic Code 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.  Id.

Note (2) to Diagnostic Code 5000 directs that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, 2 or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.  Id.

The Veteran had osteomyelitis of the left middle finger during service.  There is no indication that he has had osteomyelitis of the pelvis or vertebrae, extending into major joints, or with multiple localizations.  In any event, service-connection is only in effect for previous felon on the left middle finger associated with osteomyelitis.  No constitutional symptoms have been reported or alleged nor has any infection in the last 5 years.  As the Veteran's osteomyelitis is inactive, a rating in excess of 10 percent cannot be assigned under Diagnostic Code 5000.  

The current 10 percent rating can be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5000, Note (1).  To warrant a compensable evaluation for the left long finger, the evidence would need to show ankylosis of the finger, a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible on range of motion testing, or extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5229.  Such is not shown in this case.  The Veteran has active motion in his left middle finger which is against a finding that he has ankylosis.  Hand dexterity examination in December 2006 revealed a gap between the proximal transverse crease of the palm to the left hand long fingertip to be 2 cm, with the thumb attempting to oppose the fingers the measurement between the tip of the left thumb and the tip of the long finger was 16 cm, and with the thumb attempting to oppose the fingers the measurement between the pad of the left thumb and the long finger was 15 cm.  Thus, range of motion testing did not reveal the requisite limitation for a compensable rating.  


IV. Increased Rating for Paralysis of the External Cutaneous Nerve, Left Thigh

The Veteran's paralysis of the external cutaneous nerve, left thigh, is currently assigned a noncompensable rating under Diagnostic Code 8529.  Under that diagnostic code, a 0 percent rating is assigned for mild or moderate paralysis of the external cutaneous nerve of the thigh and a 10 percent rating is assigned for severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2010). 

The medical and lay evidence reflects no worse than moderate paralysis of the nerve.  For example, the Veteran has reported experiencing tingling, numbness, anesthesia, abnormal sensation, pain, weakness, cramping, and that his foot goes to sleep.  Neurological testing of the lower extremities in December 2006 and August 2008 revealed motor and sensory function within normal limits and reflexes 2+.  Normal reflexes, motor testing, and sensory testing on examination are not indicative of severe or complete paralysis.  Even accepting the Veteran's complaints of sensory involvement, pain, weakness, and cramping, such is, at most, reflective of moderate paralysis.  

The Board has also considered whether a compensable rating could be awarded for the left thigh scar.  The scar does not cause any limitation of motion (left knee and 

hip range of motion were normal on testing in December 2006) and is not considered deep as there is no tissue loss or other evidence indicative of underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  Likewise, the scar does not cover an area 929 square cm or greater, is not unstable or painful on examination, and does not cause limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).  As noted by examiners, the scar (which measures approximately 29 or 33 cm by 1 or 2 cm) does not result in tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture. 


V. Increased Rating for Status Post Amputation, Distal Tip of Distal Phalanx, Left Middle Finger

The Veteran's status post amputation of the distal tip of the left middle finger is currently assigned a noncompensable rating under Diagnostic Code 5154.  Under that diagnostic code, amputation of the long finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  Amputation of the long finger with metacarpal resection (more than one-half the bone lost) warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154 (2010).  

At the December 2006 examination it was noted that the Veteran had flexion of the left middle finger proximal interphalangeal (PIP) joint.  Thus, the amputation is above the PIP joint.  Left hand X-rays at that time also revealed only remote amputation of distal tuft of the left middle finger.  Thus, the medical evidence reflects that the amputation of the left long finger was not at the PIP joint or proximal thereto.  As the criteria for a compensable rating are not met a 0 percent rating is appropriate.  See 38 C.F.R. § 4.31.  



VI. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for any higher disability ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether any of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those currently assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A 30 percent rating for left median nerve injury, status post laceration, is granted from August 25, 2006 through May 8, 2008, subject to the applicable laws and regulations governing the payment of monetary benefits.

A 50 percent rating for left median nerve injury, status post laceration, is granted from May 9, 2008, subject to the applicable laws and regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating for felon, left middle finger, associated with osteomyelitis, currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable disability rating for paralysis of the external cutaneous nerve, left thigh, is denied.

Entitlement to a compensable disability rating for status post amputation of the distal tip of the distal phalanx of the left middle finger is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for a rating in excess of 50 percent from May 9, 2008 for left median nerve injury, status post laceration.  Further examination is necessary.   

The Veteran was afforded a VA examination in August 2008.  Certain neurological findings were noted, such as motor dysfunction demonstrated by absent thenar eminence left hand with motor power of 0/5.  However, other findings necessary to determine whether a disability rating higher than 50 percent were not made.  Specifically, to warrant a higher rating the evidence would need to show complete rather than severe incomplete paralysis of the median nerve.  See 38 C.F.R. § 4.118, Diagnostic Code 8515.  Some examples of complete paralysis include: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  On remand, the Veteran should be afforded a VA neurological examination that focuses on his left hand and wrist.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

In addition, ask the Veteran to inform VA of any treatment he has received for this disability since May 9, 2008 so that relevant records can be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left arm nerve injury since May 2008.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurological examination to determine the extent of his left median nerve injury, status post laceration.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the following:

(a)  Whether the Veteran's left median nerve injury, status post laceration, results in the following:
i. the hand inclined to the ulnar side,
ii. the index and middle fingers more extended than normally,
iii. considerable atrophy of the muscles of the thenar eminence,
iv. the thumb in the plane of the hand (ape hand),
v. pronation incomplete and defective,
vi. absence of flexion of index finger and feeble flexion of middle finger,
vii. cannot make a fist,
viii. index and middle fingers remain extended,
ix.  cannot flex distal phalanx of thumb,
x.  defective opposition and abduction of the thumb, at right angles to palm,
xi. flexion of wrist weakened; or,
xii.  pain with trophic disturbances.

(b)  Whether the Veteran's left median nerve injury, status post laceration, is best categorized as complete paralysis or severe incomplete paralysis.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


